DETAILED ACTION

This communication is in response to Application No. 16/796,196 filed on 2/20/2020. The amendment presented on 5/17/2022, which cancels claims 9 and 18 and amends claims 1 and 13, is hereby acknowledged. Claims 1-8, 10-17, and 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (hereinafter Qiu)(US 2020/0019433) in view of Soro et al. (hereinafter Soro)(US 2019/0349929), and further in view of Chambliss et al. (hereinafter Chambliss)(US 2014/0310457).
Regarding claim 1, Qiu teaches as follows:
a storage system for sensor data comprising: 
a plurality of storage modules (interpreted as NVM subsystems or NVM JBOD in figure 2 and 3) coupled together via a network fabric, each storage module comprising a plurality of form factor non-volatile memory (NVMe) storage units (the NVM JBOD is a set including a plurality of NVMe devices. The NVM JBOD includes a plurality of NVM devices and one conversion module, see, paragraph [0060] and figure 3); and 
an integrated processor coupled to the network fabric and storage modules, the integrated processor configured for data processing (each remote host may include a processor, a memory, a PCIe switch, and a remote direct memory access network interface card (RNIC). Each NVM subsystem may be understood as an independent NVMe device. Each NVM subsystem may also include an RNIC, a controller, and a storage medium. The fabric may be understood as a network such as the Ethernet or a fiber optic network, see, paragraph [0055] and figure 2); 
wherein the integrated processor configuration comprises instructions such that the plurality of storage devices receive data from a remote direct memory access (RDMA)(each remote host may include a processor, a memory, a PCIe switch, and a remote direct memory access network interface card (RNIC) [0055])(the remote host may directly perform remote access to the storage medium in each NVM subsystem using a network, and each NVM subsystem may transmit signaling and data to the host using the RNIC and the network, see, paragraph [0058]).
Qiu does not teach communicating sensor data via a data centric publish subscribe (DCPS).
Soro teaches as follows:

CPCMs 272 can be disseminated throughout the system using a Data Centric Publish Subscribe (DCPS) communication model. Such a publish-subscribe model can be implemented using a Data Distribution Service (DDS) specification, for example, which provides one or more standardized application programming interfaces (APIs) used to communicate data between distributed applications (see, paragraph [0041]); and
based on the received CPCM 272, an indication of available spectrum is provided to each subscribing MBAN hub 212-232. The hub 212-232 can then collect and transmit information from one or more connected sensors 340-354 via the available communication frequency spectrum (see, paragraph [0049]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu with Soro to include the Data Centric Publish Subscribe (DCPS) communication model taught by Soro in order to efficiently communicate sensor data between distributed applications.
	Qiu in view of Soro does not explicitly teach of maximizing a number of the storage modules to which data are written.
	Chambliss teaches as follows:
in response to receiving a request to allocate one or more logical regions to a logical volume, an availability of a number of physical regions corresponding to the one or more requested logical regions can be verified, and in response to the verification, the one or more logical regions (equivalent to applicant’s storage modules) can be activated for write operations (see, paragraph [0015]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro with Chambliss to include maximizing (interpreted as provisioning or allocating) a number of logical regions in order to provide enough storage space for write operation request.
Regarding claims 4 and 15, Qiu teaches as follows:
each remote host may include a processor, a memory, a PCIe switch, and a remote direct memory access network interface card (RNIC). Each NVM subsystem may be understood as an independent NVMe device. Each NVM subsystem may also include an RNIC, a controller, and a storage medium. The fabric may be understood as a network such as the Ethernet or a fiber optic network (see, paragraph [0055] and figure 2).
	It is well-known for one of ordinary skill in the art before the effective filing date of the claimed invention that the processor controls system booting.
Regarding claims 8 and 17, Qiu in view of Soro does not explicitly teach of allocating storage space by the processor. 
Chambliss teaches as follows:
static partitioning and dynamic partitioning are techniques used to allocate physical regions to logical volumes. In static partitioning, physical regions on a storage device are typically allocated to one or more logical volumes upon defining the one or more logical volumes. In dynamic partitioning, the physical regions are allocated to one or more logical volumes on an as-needed basis (see, paragraph [0013]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro with Chambliss to include the well-known storage allocating method as taught by Chambliss in order for the processor to dynamically allocate limited storage capacity.
Regarding claims 10 and 19, Qiu in view of Soro does not teach the well-known network attached storage.
Chambliss teaches as follows:
provisioning extra storage space by utilizing the well-known network attached storage (this increases bandwidth, for instance, by allowing a volume in a file in network attached storage to be read from or written to more than one given storage device 50 at a time (see, paragraph [0026]).
The applicant’s specification also discloses the well-known conventional feature of the network attached storage as follows:
the configuration of the SSS allows, in the alternative, traditional NAS operation for lower demand collection needs (see, paragraph [0015]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro with Chambliss to include provisioning the network attached storage as taught by Chambliss in order for the processor to dynamically allocate limited storage capacity for lower demand collection needs due to the limited processing time of accessing network attached storages.
Regarding claim 11, Qiu teaches as follows:
wherein the network fabric comprises Ethernet (the fabric may be understood as a network such as the Ethernet or a fiber optic network, see, paragraph [0055]).
Regarding claims 12 and 20, Qiu teaches as follows:
wherein the plurality of storage modules is configured for coupling to external storage modules via a peripheral component interconnect express (PCIe) fabric, thereby expanding capacity or data rate of the storage system (the CPU may also be connected to a PCIe switch, and the NVMe device may communicate with the CPU using the PCIe switch, or the NVMe device is extended using a next-level PCIe switch., see, paragraph [0048] and figure 1).
Regarding claim 13, Qiu in view of Soro teaches similar limitations as presented above in the rejections of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (hereinafter Qiu)(US 2020/0019433) in view of Soro et al. (hereinafter Soro)(US 2019/0349929) and Chambliss et al. (hereinafter Chambliss)(US 2014/0310457), and further in view of Pollach et al. (hereinafter Pollach)(US 2018/0068206).
Regarding claim 2, Qiu in view of Soro and Chambliss does not teach the radar system. 
Pollach teaches as follows:
the sensor system 110 can include multiple different types of sensors, such as image capture devices 111, Radio Detection and Ranging (Radar) devices 112, Light Detection and Ranging (Lidar) devices 113, ultra-sonic devices 114, microphones, infrared or night-vision cameras, time-of-flight cameras, cameras capable of detecting and transmitting differences in pixel intensity, or the like (see, paragraph [0020] and figure 1); and 
raw data 410 may include Radar data, such as radio signals, the signal strength of radio signals, a reception angle of a signal, a frequency, a Radar cross-section, or other data associated with a detection event that is collected by a Radar device (see, paragraph [0047] and figure 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro and Chambliss with Pollach to include the radio detection and ranging device (equivalent to applicant radar system) as taught by Pollach in order to efficiently collect radio signals and store as raw data.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (hereinafter Qiu)(US 2020/0019433) in view of Soro et al. (hereinafter Soro)(US 2019/0349929) and Chambliss et al. (hereinafter Chambliss)(US 2014/0310457), and further in view of Lin et al. (hereinafter Lin)(US 2020/0097054).
Regarding claims 3 and 14, Qiu teaches as follows:
the network fabric comprises a peripheral component interconnect express (PCIe) fabric (in the NVMe over Fabric (NoF) architecture shown in FIG. 3, a manner of data transmission between the conversion module and each NVMe device is the same as that in the NVMe over PCIe structure in FIG. 1, in an embodiment, communication is performed using the PCIe interface, see, paragraph [0062] and figure 3).
Qiu in view of Soro and Chambliss does not teach the NVMe M.2. specification.
Lin teaches as follows:
the SSD module 120 is an NVMe module that is compliant with the M.2 form factor specification. Accordingly, the connector 121 may be an M.2 connector (see, paragraph [0027] and figure 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro and Chambliss with Lin to include the NVMe with M.2 form factor specification as taught by Lin in order to support NVMe as the logical device interface.

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (hereinafter Qiu)(US 2020/0019433) in view of Soro et al. (hereinafter Soro)(US 2019/0349929) and Chambliss et al. (hereinafter Chambliss)(US 2014/0310457), and further in view of Campbell et al. (hereinafter Campbell)(US 2012/0120603).
Regarding claims 5-7 and 16, Qiu in view of Soro and Chambliss does not teach the well-known cooling system.
Campbell teaches as follows:
FIG. 8 depicts a partially assembled electronic system 813 and an assembled liquid-based cooling system 815 coupled to primary heat generating components (e.g., including processor dies) to be cooled. In this embodiment, the electronic system includes a plurality of memory module sockets 810, multiple rows of memory support modules 832 (each having coupled thereto an air-cooled heat sink 834), and multiple processor modules disposed below the liquid-cooled cold plates 820 of the liquid-based cooling system 815 (see, paragraph [0045] and figure 8).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qiu in view of Soro and Chambliss with Campbell to include the well-known cooling system as taught by Campbell in order to efficiently cool heat generating components.

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
1)  Regarding amended claims 1 and 13, Chambliss does not disclose the claimed subject matter of "maximizing a number of the storage modules to which data are written”.
2)  Regarding claims 10 and 19, Chambliss relates to increasing bandwidth by allowing network attached storage to be read from or written to for more than one given storage device at a time. Applicant respectfully submits that increasing bandwidth by allowing network attached storage to be read from or written to for more than one storage device at a time is not a disclosure of the claimed use of network attached storage for lower demand collection needs. Indeed, Applicant respectfully submits that lower demand collection needs and increasing bandwidth are opposites of one another.

Response to Arguments:
	In response to applicant's argument 1), Chambliss teaches of provisioning a number of physical regions to allocate the storage request. Therefore it is obvious to provision all available number of physical regions to meet the requested write operations.
In response to applicant's argument 2), the network attached storage takes more accessing time compared to any internal storages. Therefore, it is obvious to utilize the network attached storage for lower demand collection needs. The applicant’s specification (see, paragraph [0015]) also admit that utilizing NAS for lower demand collection is a traditional NAS operation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                                                                                                                                                                                                                     July 2, 2022